307 S.W.3d 722 (2010)
In the Interest of: H.C.B.P. and P.M.J.P.
Juvenile Officer, Respondent,
v.
K.A.P., Appellant.
Nos. WD 71429, WD 71430.
Missouri Court of Appeals, Western District.
April 20, 2010.
Bert M. Godding, Kansas City, MO, for Appellant.
Tammy J. Glick, Platte City, MO, for Respondent.
Sarah E. Recker, Parkville, MO, for Guardian ad litem.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and Karen KING MITCHELL, Judges.

Order
PER CURIAM:
K.A.P. appeals the judgment of the Circuit Court of Platte County terminating his parental rights to H.C.B.P. and P.M.J.P. pursuant to section 211.447, RSMo Cum.Supp.2008. On appeal, K.A.P. raises fourteen points of claimed error. We affirm in this per curiam order. Rule 84.16(b).